Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. The applicant argues that none of LeMire, Jenn nor Smith, alone or in combination, discloses “self-calibration” nor its use to detect a fault, tampering or spoofing.  
The argument is not persuasive. The applicant fails to provide any evidence to support the conclusion. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references and specially as set forth in the rejections. Applicant appears to incorporate subject matter from the method claim 16 into the system claims of claims 1 and 9 but fails to address any of the Office’s rejections specifically, such as the rejection of claim 16.  Moreover, the applicant incorporates subject matter regarding the comparison of the determined and calculated bearings, which the applicant admits in their own specification as being previously known in the art by the documents (to applicant) in paragraph [0018]. 
 First, it is clear from the specification at [0018] that real-time self-calibration does not represent novelty in light of the following teachings showing that the prior art describes such,
“For continuous maintenance of the calibration data, an additional real time calibration routine can be implemented utilizing the measured bearing from the active surveillance and the calculated bearing from the passive surveillance function (e.g., Automatic Dependent Surveillance-Broadcast (ADS-B)) and updating the calibration data using these sources of known bearing. U.S. Pat. No. 9,024,812 and U.S. Pat. No. 8,798,911 describe methods of using bearing determined from the ADS-B signals to provide a correction to the bearing measured by the directional antenna.”
Moreover, as disclosed in 9,024,812, the calibration is for the purpose of calibrating the antenna array which represents correction for a fault in the antenna array. This is further clear from the following patent document by the same applicant, over ten years prior to the filing date of the instant application which teach the comparison of determined and calculated bearings to detect antenna failure: 7,218,277. The real-time calibration is deemed to be the comparison of the two pieces of information defining the measured and calculated bearings.  Finally, it is noted that with regard to claims 1 and 9, the additional claim language for utilizing the real-time calibration are directed to intended uses. In response to applicant's argument that the claim recites further uses of the real-time calibration, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).    See MPEP 2114 “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. As such, the recitation of the possible intended uses do not result in any structural distinction and thus do not represent any difference over the prior art since the applicant’s specification does not provide any further description of the three intended uses or any structure that would result in a patentable distinction.
Finally, it is noted that several other documents previously of record in the prosecution history, including Stayton (20120041620) and Murphy (20140327581), disclose the conventionality in the art of comparing a bearing ascertained from signals received at a host antenna array from a target with a bearing as derived from information in a received signal from the target, with each using such to verify/validate position in broadcast, i.e. detection of spoofing. Thus, the applicant’s arguments alleging the novelty of the amended language directed to comparison of measured bearing and calculated bearing are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining a relative bearing based on extracted (ADS-B) GPS data contained in the avionics signals and GPS position data regarding the host vehicle, does not reasonably provide enablement for determining a relative bearing without any GPS position data associated with the host vehicle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claims 1 and 9 purportedly calculate a relative bearing based solely on the position information of the target vehicle absent any positional information of the host vehicle. The specification does not disclose how the relative bearing can be calculated using only the position of the target vehicle.
Claims 1, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims add the additional feature of using the calibration to detect a fault in one or more of the antennas, to detect tampering with the antennas or to detect positional spoofing by the target vehicle. While the specification states such intended uses in a single sentence of the specification at [0020], it fails to provide a disclosure as to enable someone how any one of the three intended uses are actually performed.  The specification does not provide any examples nor provide any instructions for using the calibration data to ascertain a fault in one of the antennas or detect that the antennas have been tampered with or that spoofing has occurred. After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter.  As the applicant argues that such represents a distinction/novelty over the prior art, it appears that the applicant does not believe that these are representative of being obvious to the artisan.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over LeMire et al (8,378,881) in view of the Applicant’s Admitted Prior Art (e.g. [0015] and [0018]).
LeMire et al (8,378,881) disclose a system and method for collision avoidance in an unmanned aerial vehicle, for example see FIGs. 1, 3, 6 and 7.  Specifically, the system includes a plurality of radar sensors (106, 108, 110, 112) located at various positions along the body of the UAV wherein the radar sensors can include one or more antennas, a transceiver coupled to the antennas, sensor processing circuitry (202) and wireless communication circuitry and wherein the radar sensors can be configured to operate as a phased array radar (2:43-49).  The radar sensors are coupled in a network having a master sensor and one or more slave sensors which can be coupled in a wired or wireless manner (2:50-57); the radar sensors and central processing circuitry communicate wirelessly with each using any of the IEEE 802.11, Bluetooth or other Common Data Link high speed wireless communication protocols (3:19-26). The central processing circuitry can accumulate and store detection information from each of the radar sensors as it executes collision avoidance algorithms and/or tracking algorithms. The process scans (302) for objects within a preselected range of the UAV using a number of phased array radar sensors. The process then receives (304) scan information from each of the phased array radar sensors, where the scan information includes information indicative of objects detected within the preselected range of the UAV. The information can also include characteristics of the object such as size, speed, heading, and/or other similar information (3:66+). The tracks derived from radar sensors can be combined with tracks derived from other sensors such as an automatic dependent surveillance-broadcast/traffic information services-broadcast type sensor (ADS-B/TIS-B) (4:12+). The sensors are "plug and play" sensors that can be added or removed from the network with relative ease and minimal reconfiguration of the network. It is inherent that the relative positions of the plurality of radar sensors are known in order to ascertain the bearing of an object being detected and any anticipated maneuvers or in order to operate as a distributed phased array. In several embodiments, all of the sensors share information including information on objects detected, objects being tracked, and/or other detection information collected by the sensors, with FIG. 2 exemplifying the collision avoidance system (3:52-61). FIG. 4 further exemplifies the system 400 includes a central processing circuitry 402 composed of a master radar sensor 404 and collision avoidance processing circuitry 416.  The system 400 further includes an array of remotely disposed slave radar sensors 406, 408, 410, 412 coupled as a network to a bus 414, which is embodied in the wireless embodiment simply as a communication path through the air or another dielectric and does not have a structure per se.  FIG. 7 exemplifies a respective radar sensor 700 and includes antenna elements 702 housed with a hybrid transmit/receive module 704, a miniature digital receiver/exciter 706, a digital processor 708, and power supply circuitry 710. In operation, the digital processor 708 can receive commands/instructions from a master sensor or central processing circuitry over the data bus as stated above using known communication protocols (7:18-8:8) and represents a wireless communication network.  Additionally, in light of the fact that the additional sensors are included, such as an ADS-B/TIS-B exemplified in FIG. 6, it is inherent that a GPS receiver is included and that both the own UAV position and the target UAV/airship are capable of being ascertained and known.
The claims further incorporate an ACAS-Xu CPU in the transceiver, i.e. an Airborne Collision Avoidance System processor for a UAV.  LeMire et al disclose an Airborne Collision Avoidance System processor integrated on an UAV and it operates within “national airspace system of the United States or in other airspaces frequented by commercial or other non-military aircraft . . . airspaces governed by various regulatory agencies that promulgate rules for maintaining safety within their respective airspace” (1:13-25); it is deemed to inherently meet the scope of the claimed subject matter. Notwithstanding, for purposes of completeness, the Applicant’s Admitted Prior Art includes the following statement at [0015]:
“ACAS Xu is an unmanned variant of the Federal Aviation Administration (FAA) ACAS X standard for collision-avoidance systems for commercial, general-aviation and unmanned aircraft. ACAS Xu can perform active surveillance and coordination as well as passive surveillance using ADS-B messages received from other ACAS/TCAS-equipped aircraft.”
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify LeMire et al by adhering to the regulatory agencies that set the standards for collision avoidance systems, such as the FAA over US airspace, by using an ACAS-Xu processor as the airborne collision avoidance system processor of LeMire et al in view of the teachings of the conventionality and requirement of such by the Applicant’s Admission of Prior Art and since use of known techniques and elements to improve similar devices and methods in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
The claims further incorporate a real-time calibration that comprises comparing a determined, relative bearing and a calculated, relative bearing. While LeMire et al disclose the transmission and reception of ADS-B signals (see for example FIG. 6) and thus knows its own position as well as the position of other UAVs/airships via the data in an ADS-B signal, as well as determining among values the heading (i.e. bearing) of the other UAVs/airships, LeMire et al do not specify the real-time calibration of comparing the two pieces of information.  
However, the Applicant’s Admitted Prior Art includes the following statement at [0018]:
“For continuous maintenance of the calibration data, an additional real time calibration routine can be implemented utilizing the measured bearing from the active surveillance and the calculated bearing from the passive surveillance function (e.g., Automatic Dependent Surveillance-Broadcast (ADS-B)) and updating the calibration data using these sources of known bearing. U.S. Pat. No. 9,024,812 and U.S. Pat. No. 8,798,911 describe methods of using bearing determined from the ADS-B signals to provide a correction to the bearing measured by the directional antenna.”
Thus, the Applicant’s Admitted Prior Art discloses the conventionality of the real-time calibration by comparing measured bearing determined from the radar receiver signals and a calculated bearing from ADS-B information extracted from target vehicle signals, which are further disclosed in the two cited patent documents. For example, Smith (9,024,812) discloses a system and method for providing antenna calibration having applications in the field of traffic alert and collision avoidance systems (e.g., see Abstract).  The method includes comparing a bearing based on a phase relationship of received signals at a plurality of antennas with a bearing calculated by a comparison of the absolute positions of a host aircraft and the intruder aircraft wherein the intruder aircraft position is provided in a reply therefrom that contains its absolute position. The method can additionally include calibrating the antenna array based on the result of the comparison (e.g., see Abstract); calibrating the antenna array corrects for any phase offsets in the antenna array and thus represents a correction for a fault in the antenna. Smith exemplifies the system and method at 5:15+ and is further exemplified in FIG. 7.
It would have been obvious to one having ordinary skill in the art to modify LeMire et al by combining a well-known calibration technique, such as is disclosed by the Applicant’s Admission of Prior Art for calibrating an arrangement of antenna elements undergoing dynamic motion perturbations changing the relative positions of the elements in the array since applying a known technique (comparing measured and calculated bearings) to a known method/product ready for improvement to yield predictable results, i.e. correcting for phase errors due to the changes in relative geometry of antenna elements, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
The claim recites further uses of the real-time calibration; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. However, again, the Applicant’s admitted prior art in [0018] teach the conventionality of using the calibration technique of comparing the bearings to detect a fault in the antenna, i.e. a phase offset.  The specification does not explicitly enable nor describe manners in which such detection is performed or how the comparison is used to detect such. Therefore, the intended uses are encompassed simply by the determination of the comparison of the two bearings which indicate that the broadcasted position is different from the computed position of the target.
Claims 1, 9, and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jenn et al (“Distributed Phased Arrays and Wireless Beamforming Networks”) in view of the Applicant’s Admitted Prior Art (e.g. [0015] and [0018]) and Smith (20110267216).
Jenn et al (“Distributed Phased Arrays and Wireless Beamforming Networks”) disclose the advantages of distributed antenna arrays over conventional arrays, such as in radar and communication applications (Abstract).  Figure 1(c) exemplifies a networked architecture wherein the primary advantages are the ability to reconfigure and add elements, adaptability to the operational environment and the ability to upgrade via software (1.2 Wireless Beamforming and its Advantages).  The elements are distributed over one or more platforms, including UAVs.  Jenn et al show the radar/beamforming equations.  Jenn et al show the architecture in Figure 7 including randomly distributed Transmit/Receive Modules, each of which is exemplified in Figure 8, including an antenna Array Element, a processor (DDS Modulator D/A and Demodulator A/D) configured to down-convert and digitize received avionics signals, a clock (Sync Circuit), and an interface (Wireless Module/Modem).  Each module communicates with a Beamformer/Controller that is configured to transmit and receive avionics signal between itself and each Array Element.  As the signal path is wireless, an equivalent interface is associated with the Beamformer/Controller to provide the necessary protocol.  The synchronization process is set forth (4.1 Time and Frequency Synchronization). The wireless architecture, which may include portions of which are hardwired, is set forth (4.4. Wireless Network Architecture).  Each array element returns in-phase and quadrature data to the central Beamformer/Controller.  Since the Beamformer and Controller is responsive to the position location data of each antenna element, the waveform and control data is selected based thereon and thus “self-calibrates” as that term is understood in its broadest reasonable interpretation.  Jenn et al incorporate the teachings of Yong et al “Sensor Synchronization, Geolocation, and Wireless Communication in a Shipboard Opportunistic Array” (Reference 10).  In light of its application to radar, the information available thereat and the synchronization of clocks, the intended use of any information is based on the fact that the clocks are synchronized, including that which is associated with “the determined relative bearing” as it may relate to the formed beam. Moreover, since the array radiates/receives energy in an associated radar beam pattern at various beam angles, the bearing of the beam relative to the array is determined.  Additionally, the recitation of radar and electronic warfare applications, suggests the angular locating of targets. In light of the teachings of the distributed array as well as the use of UAVs, one of ordinary skill in the art would clearly find it obvious to extend the teachings to a distributed antenna array on a UAV.
Jenn et al teach the subject matter substantially as claimed as set forth above but fail to specify an ACAS-Xu processor.
As disclosed in the Applicant’s Admission of prior art at [0015], “ACAS Xu is an unmanned variant of the Federal Aviation Administration (FAA) ACAS X standard for collision-avoidance systems for commercial, general-aviation and unmanned aircraft. ACAS Xu can perform active surveillance and coordination as well as passive surveillance using ADS-B messages received from other ACAS/TCAS-equipped aircraft.”  Since ACAS-X represents a standard defined by the FAA for collision avoidance system as set forth in the applicant’s own specification and since Jenn et al are applicable to the use of a distributed antenna system on a platform for purposes of radar, communications and electronic warfare, use on an airborne system, including UAVs, would have been obvious to the artisan, and in order to meet the regulatory standards of collision avoidance to use an ACAS-Xu processor in the system of Jenn et al.
Additionally, Jenn et al describe the following:
“(i)n a dynamic environment where the elements are distributed on a flexible non-rigid surface, the position of the elements must be known to be within a fraction of the wavelength in order to compensate for phase errors and dispersion” (Section 1.3);
“the transmitting and receiving pattern of the array can be computed from the element locations and orientations . . .  (i)n the case of a distributed array it is possible that flexure of the platform surface will introduce perturbations in the location of the antenna elements” wherein Equation (12) shows the positional deviations Δxn, Δyn, and Δzn (Section 2.3);
“(t)he central digital beamformer and controller computes the beam control data (phase and amplitude weights for each element) and radar wave parameters.  These data, along with the time and phase synchronization signals, are passed wirelessly to all array elements” (Section 3.1); 
“(a)ctive synchronization techniques must be used to compensate for element dynamic motion and propagation channel changes (Section 4.1); and
“(w)ith knowledge of the element locations, the processor calculates the appropriate digital amplitude and phase weights for each array element for beamforming” (Section 4.4).
As evidenced above, Jenn et al recognize the problem of changes in the relative positions of the antenna elements as well as the need to compensate for the phase errors associated therewith. Moreover, Jenn et al describe the conventionality of the Digital Beamformer and Controller providing the requisite phase and amplitude weights to the respective T/R modules.
Jenn et al teach an active synchronization technique to compensate for the changes in relative positions of the array elements and thus, do not utilize the claimed difference between a value based on measured signal characteristics and a value based on GPS data.
The Applicant’s Admission of Prior art at [0018] and Smith (20110267216) discloses a system and method for providing antenna calibration having applications in the field of traffic alert and collision avoidance systems. For example, see [0018] of the Applicant’s specification and the Abstract and related teachings in Smith ‘216.  The method includes comparing a bearing based on a phase relationship of received signals at a plurality of antennas with a bearing calculated by a comparison of the absolute positions of a host aircraft and the intruder aircraft wherein the intruder aircraft position is provided in a reply therefrom that contains its absolute position. The method can additionally include calibrating the antenna array based on the result of the comparison (e.g., see Abstract of Smith ‘216). Smith ‘216 exemplifies the system and method at [0036]-[0038] and is further exemplified in FIG. 7. While Smith (9,024,812) discloses a system and method for providing antenna calibration having applications in the field of traffic alert and collision avoidance systems (e.g., see Abstract).
It would have been obvious to modify Jenn et al by substituting a calibration technique such as is disclosed by the Applicant’s Admission of Prior Art or Smith (‘216) for the active synchronization type in Jenn et al for calibrating an arrangement of antenna elements undergoing dynamic motion perturbations changing the relative positions of the elements in the array since applying a known technique to a known method ready for improvement to yield predictable results, i.e. correcting for phase errors due to the changes in relative geometry of antenna elements, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646